Citation Nr: 0842577	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  04-00 212A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for left 
knee disability.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel




INTRODUCTION

The veteran had active service from July 1969 to July 1989.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which denied the benefit sought regarding the 
left knee disability and an April 2004 rating decision from 
the same RO, which denied service connection regarding the 
bilateral hearing loss claim.  In November 2006, the Board 
issued a remand, which ordered new examinations for both 
claims and sought additional documentation.  The claims are 
now before the Board again.


FINDINGS OF FACT

1.  An unappealed February 1990 rating decision denied a 
claim of entitlement to service connection for left knee 
disability.

2.  The evidence added to the record since February 1990 is 
not so significant that it must be considered to decide 
fairly the merits of the claim.

3.  The competent evidence does not demonstrate a current 
bilateral hearing loss disability as recognized by VA 
regulation.


CONCLUSIONS OF LAW

1.  The February 1990 rating decision which denied the 
veteran's claim of entitlement to service connection for left 
knee disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2008).

2.  Evidence received since the final February 1990 
determination is not new and material; the left knee 
disability claim is not reopened.  38 U.S.C.A. §§ 5103, 5104, 
5108, 7104, 7105 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.104(a), 3.156(a), 3.159, 20.302, 20.1103 (2002).

3.  Bilateral hearing loss was not incurred in active 
military service and sensorineural hearing loss may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence - Left Knee

In a February 1990 rating decision, the RO denied entitlement 
to service connection for left knee disability.  The veteran 
did not appeal the rating decision and it became final.  See 
38 U.S.C.A. § 7105.  Thereafter the veteran sought to reopen 
his claim for a left knee disability.  In a July 2002 rating 
decision, the RO denied service connection for left knee 
pain, finding that the veteran had not submitted new and 
material evidence.  The veteran appealed this rating 
decision.

The issue for consideration is whether new and material 
evidence has been received to reopen the claim.  While the RO 
did not appear to address the left knee disability claim on 
the merits, the preliminary question of whether a previously 
denied claim should be reopened remains a jurisdictional 
matter that must be addressed before the Board may consider 
the underlying claim on its merits.  Barnett v. Brown, 8 Vet. 
App. 1, 4 (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. 
Cir. 1996).  Therefore, regardless of the manner in which the 
RO characterized the issue, the initial question before the 
Board is whether new and material evidence has been 
presented.  

The veteran sought to reopen his claim in February 2001.  As 
such, his claim must be reviewed with the legal standards 
applicable before the statutory revisions of August 2001.  
See 66 Fed. Reg. 45,620, 45,629.

Before August 29, 2001, new and material evidence meant 
evidence not previously submitted to agency decision makers, 
which bore directly and substantially upon the specific 
matter under consideration, which was neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled was so significant that it had 
to be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2000).  

There was no requirement, however, that in order to reopen a 
claim, the new evidence, when viewed in the context of all 
the evidence, both new and old, created a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitting sufficient to 
reopen a claim set forth in Colvin v. Derwinski, 1 Vet. App. 
171 (1991)).  Instead, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit), reviewing the history 
of former section 38 C.F.R. § 3.156(a), including comments by 
the Secretary submitted at the time the regulation was 
proposed, concluded that the definition emphasized the 
importance of a complete record rather than a showing that 
the evidence would warrant a revision of a previous decision.  
Id. at 1363.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002).

The evidence of record at the time of the February 1990 
rating decision denying the veteran's claim of entitlement to 
service connection for left knee disability consisted of 
service treatment records and a September 1989 VA 
examination, which showed essentially normal x-ray findings 
and an impression of left knee pain, cause unknown.  Based on 
this evidence, the RO in February 1990 denied the claim of 
entitlement to service connection for left knee pain, finding 
there had been no disease diagnosis in service and no 
diagnosis of a disease in the VA examination. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.   

The evidence added to the record since the last final 
February 1990 rating decision includes: May 1987 service 
treatment entry in which the veteran complained about a 
contusion on the left knee; duplicate copies of service 
treatment records, a June 2000 private treatment entry noting 
a complaint of pain around the right patella with the 
assessment of a possible Baker's Cyst;  September 2000 and 
October 2000 private evaluations of the left knee listing the 
impression of early knee osteoarthritis and chondromalacia of 
the left medial femoral condyle and ruling out Baker's Cyst; 
statements by the veteran; a complete copy of the veteran's 
service treatment records which did not contain the May 1987 
entry, but did contain a February 1987 x-ray of the left knee 
(normal) and the original entry dated April 1988 (which could 
be read as 1989).  The veteran submitted directly to the 
Board for its consideration an August 2008 x-ray examination 
of the left knee which gave the diagnosis of left knee pain 
and August 2008 and October 2008 private treatment reports 
showing left knee pain. 

Also of record is a April 2008 VA examination report showing 
a diagnosis of patellofemoral pain syndrome, with the 
possibility of a Baker's cyst.  The report also reflects that 
the examiner reasoned that it had been almost 20 years since 
the veteran's retirement from service and with no documented 
link to his in-service activities or treatment for an injury, 
it is not feasible to link his current symptoms to an in-
service occurrence.

The Board has considered all of the evidence submitted by the 
veteran; however, the Board finds that the veteran has not 
submitted evidence that is new and material, and therefore 
his claim may not be reopened.

While the veteran has received treatment after 1990 could be 
called "new" in the sense that the reports were not 
previously included in the claim file or considered by the 
RO, the Board finds that the newly received reports are not 
material.  The reports are not so significant that they have 
to be considered in order to fairly decide the merits of the 
claim.  At the outset it is noted that the records pertain 
largely to left knee pain.  The Court has held pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999).  This lack of 
an underlying diagnosis is precisely why the claim was 
previously denied in 1990.  Accordingly, the newly-received 
evidence fails to provide a "more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability."  See Hodge, supra.

Moreover, even when considering the veteran's complaints, not 
one of the records indicates that the veteran's left knee 
pain is in any way the result of an incident or event from 
the veteran's period of active service.  Additional evidence, 
which consists merely of records of post-service treatment 
that do not indicate that a condition is service connected, 
is not new and material.  Cox v. Brown, 5 Vet. App. 95, 99 
(1993); Morton v. Principi, 3 Vet. App. 508 (1992) (observing 
that evidence of the veteran's current condition is not 
generally relevant to the issue of service connection, absent 
some competent linkage to military service).  Further, as 
noted above, in the newly-received 2008 VA examination 
report, the examiner found that the veteran's symptoms were 
not related to service.  See Villalobos v. Principi, 3 Vet. 
App. 450, 452 (1992)(evidence that is unfavorable to a 
claimant's case and that supports the previous denial cannot 
trigger a reopening of the claim). 

With respect to the statements of the veteran, the Board 
notes that lay assertions of medical diagnosis or causation 
cannot serve as a predicate to reopen a previously denied 
claim.  Moray v. Brown, 5 Vet. App. 211, 214 (1995).  The 
Board acknowledges that the U.S. Court of Appeals for the 
Federal Circuit has held that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when a 
layperson is competent to identify the medical condition.  
See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007).  The Board finds, however, that the source of knee 
pain is not a medical condition subject to diagnosis by a 
layperson.  Further, the evidence does not establish that the 
veteran has the expertise to render a medical opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Therefore, although new, none of the evidence submitted since 
the time of the February 1990 rating decision constitutes 
material evidence sufficient to reopen the veteran's 
previously-denied claim.  New and material evidence has not 
been received and the veteran's appeal as to the reopening of 
the finally denied claim of entitlement to service connection 
for a left knee condition is denied.

Service Connection - Bilateral Hearing Loss

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures puretone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if a disease of the nervous system such as 
sensorineural hearing loss became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a) (West 2002).  The Secretary shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990). 

The veteran seeks a grant of service connection for hearing 
loss which he attributed to acoustic trauma in service.  See 
October 2002 claim.

A review of the veteran's service treatment records finds 
that the veteran's hearing tested within normal limits during 
his service.  See July 1983, re-enlistment Report of Medical 
Examination.  Upon retirement, the veteran complained of 
hearing loss.  The veteran's June 1989 Report of Medical 
examination reports his hearing was tested and the results 
were documented as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
10
5
25
LEFT
5
10
5
5
15

The veteran was afforded a VA audiological examination in 
June 2003; however, the test results were considered invalid 
by the examining audiologist.

Upon remand, on the VA audiological evaluation in April 2008 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
20
25
LEFT
15
20
15
15
20

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 in the left ear.  The 
examiner found that the veteran's hearing was within normal 
limits for both ears and that he had excellent word 
recognition scores.  

The veteran has presented no private medical evidence of a 
diagnosis of hearing loss, though in his November 2002 
statement the veteran reported he has had to ask other to 
speak louder or he has had to move himself closer to the 
source of the sound.  

The Board finds that there is no diagnosis of a current 
bilateral hearing loss.  As demonstrated above, the 
requirements of 38 C.F.R. § 3.385 are not met.  The Court has 
held that a present disability must exist and it must be 
shown that the present disability is the same disease or 
injury, or the result of disease or injury incurred in or 
made worse by the veteran's military service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a).  

The veteran is competent to discuss his own experienced 
symptoms, such as needing to ask other to speak louder.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board has 
no reason to doubt the veteran's report of difficulties; 
however, the evidence does not establish that the veteran 
possesses the requisite training or credentials needed to 
render a medical diagnosis.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Based on the current evidence of record however, the Board 
must find that the evidence preponderates against the 
bilateral hearing loss claim and there is no reasonable doubt 
to be resolved.  The appeal is denied.

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO, and upon remand 
the Appeals Management Center, provided a VCAA notice letter 
to the veteran regarding his bilateral hearing loss claim in 
November 2002 and in December 2006, before the initial 
original adjudication of the claim and following remand.  The 
RO, and upon remand the Appeals Management Center, provided a 
VCAA notice letter to the veteran regarding his left knee 
disability claim in May 2001 and in December 2006, before the 
initial original adjudication of the claim and following 
remand.  The letters notified the veteran of what information 
and evidence must be submitted to substantiate claims for 
service connection, as well as what information and evidence 
must be provided by the veteran and what information and 
evidence would be obtained by VA.  He was also told to inform 
VA of any additional information or evidence that VA should 
have, and was told to submit evidence in support of his claim 
to the RO.  The content of the letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letters of record does not satisfy 
the requirements under Kent.  The U.S. Court of Appeals for 
the Federal Circuit recently held that any error in a VCAA 
notice should be presumed prejudicial.  The claimant bears 
the burden of demonstrating such error.  VA then bears the 
burden of rebutting the presumption, by showing that the 
essential fairness of the adjudication has not been affected 
because, for example, actual knowledge by the claimant cured 
the notice defect, a reasonable person would have understood 
what was needed, or the benefits sought cannot be granted as 
a matter of law.  Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).

While the appellant did not receive specific notice in this 
regard, the Board notes that the record overall indicates 
that a reasonable person would have understood what was 
needed to substantiate his left knee claim.  In this case, 
the record demonstrates that the appellant has had a 
meaningful opportunity to participate effectively in the 
processing of his claim, and as such, this error is not 
prejudicial.  See Overton v. Nicholson, 20 Vet. App. 427, 439 
(2006); Sanders.  During the pendency of this appeal the 
veteran has had ample opportunity to submit information and 
evidence on his behalf, and has done such.  The veteran has 
been provided with the relevant regulations for his service 
connection claim, including those governing VA's notice and 
assistance duties, as well as an explanation of the reason 
for the denial of the claim.  See Notice letter December 
2006; supplemental statements of the case dated November 
2003, February 2006, and June 2006.  Moreover, the record 
shows that the appellant is represented by a national 
veterans' service organization and has received its counsel 
throughout the adjudication of the claim, and neither the 
veteran nor his representative has alleged prejudicial error 
in this regard.  See Overton.  Thus, based on the record as a 
whole, the Board finds that a reasonable person would have 
understood from the information that VA provided to the 
appellant what was necessary to reopen his claim and to 
substantiate his service connection claim.  The veteran has 
had a meaningful opportunity to participate in the 
adjudication of his claims such that the essential fairness 
of the adjudication was not affected.  See Sanders, 487 F.3d 
at 891; Soyini v. Derwinski, 1 Vet. App. 540 (1991) (remand 
is inappropriate where there is no possibility of any benefit 
flowing to the veteran).

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A March 2006 and December 2006 letter 
provided the veteran with notice of the laws regarding 
degrees of disability or effective dates for any grant of 
service connection and his claim was readjudicated in the 
June 2006 Statement of the Case and July 2008 Supplemental 
Statement of the Case.  Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).  In any event, because service connection 
for bilateral hearing loss is denied, any questions regarding 
a disability rating and effective date for that claim are now 
moot.  Further, regarding the left knee claim, the Board has 
found that new and material evidence has not been submitted, 
therefore the claim is not reopened and any questions 
regarding a disability rating and effective date for that 
claim are now moot. 

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  There is 
no identified relevant evidence that has not been accounted 
for.  The veteran was afforded VA examinations in April 2008 
to determine the nature and etiology of the left knee 
disability and the bilateral hearing loss. 

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

No new and material evidence having been received, the 
application to reopen a claim of entitlement to service 
connection for left knee disability is denied.  

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


